MacLEAN, J. (concurring in reversal).
Under section 197 of the real property law, permitting a tenant to surrender leased premises without further liability “where the building * * * is destroyed or so injured by the elements or any other cause as to be untenantable,” the defendant, in this action for rent under a lease, alleged that she *364had surrendered her apartment because it had become untenantable by the noise and vibration occasioned by the operation of machinery installed, after the "beginning of her term, upon the adjoining premises of a stranger. To uphold this defense and the judgment requires, in effect, eliminating the words “by the elements or any other cause,” or reducing them to “any cause,” and treating the words left out as surplusage, instead of significant examples of the “alone” class in the contemplation of the Legislature—the class within which must be any cause other than the elements, namely, earth and air, fire and water— i. e., natural causes. The purview of the statute has been stretched, even in the court of last resort, to cover cases not within the recognized rule ejusdem generis, as runs the phrase. In each of those cases, however, there will be found some imputation of blameableness to the landlord. Even in Tallman v. Murphy, 130 N. Y. 345, 34 N. E. 716, there is more than a suggestion that the noises and the explosions, likened by the man who had lived in California and knew of earthshocks, to the noise and vibration of an earthquake, proceeded from a nuisance created by tire landlord who retained charge and control over everything common to the whole building. “Hard cases make bad law,” is an adage. Herein is no excuse for bending principle to meet a situation of hardship. The plaintiff’s situation in this case is exceptional; the defendant has, testified her landlord did everything he could to make her apartment desirable.
The judgment should be reversed.